Case 4:82-cv-00866-DPM Document 5735-3 Filed 07/29/21 Page 1of3

JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
2021 PRELIMINARY MASTER PLAN — TAB 6 NARRATIVE

space needs will exceed the Phase I classroom capacity. It is assumed that the District will
apply for Partnership Program state financial participation in the 2029-2031 project funding
cycle with Partnership Program project #3031-6004-002.

2021 Preliminary Master Plan

Per Judge Marshall’s September 2018 directive, JNPSD applied for Academic Facilities
Partnership Program funds for Year Two of the 2021-2023 project funding cycle for two new
elementary schools to replace Murrell Taylor Elementary School (#2223-6004-001) and replace
Bayou Meto Elementary School (#2223-6004-002). Both projects would replace the existing
schools as well as 9,000 square foot (SF) multi-purpose buildings built in 2018. The multi-
purpose buildings are pre-engineered metal buildings and were constructed with an assumed
25 year life in accordance with the original 2016 Master Plan. As Year Two projects,
Partnership Program funding, if any, should be known around May 1, 2022. The estimated
Academic Facilities Wealth Index for JNPSD for the 2021-2023 project funding cycle is 0.56662
(state funding percentage of 43.338%). Per Partnership Program Rules, the Division financial
participation is limited to a new school cost factor of $200 per SF. Details on the two
proposed schools follows.

- Taylor Elementary School (Main building constructed in 1981). The new school is
planned for 570 students, and the Program of Requirements (POR) size is about
72,000 SF with an estimated cost of about $16,000,000. Based on the estimated
2021-2023 wealth index and cost factor, the anticipated state financial participation
would be about $6,240,672.

- Bayou Meto Elementary School (Main building constructed in 1967). The new school
is planned for 500 students, and the POR size is about 65,000 SF with an estimated
cost of about $14,500,000. Based on the estimated 2021-2023 wealth index and
cost factor, the anticipated state financial participation would be about $5,633,940.

The following paragraphs provide the history and status of those two project applications.

e The District submitted project applications to the Division on September 6, 2019.

e Following a Division and District Review Conference, the Division issued a Preliminary
Determination on October 24, 2019.

o Taylor Elementary School. The Division did not agree with replacement of the
1981 school, but did agree to 18,236 SF of suitability need based on projected
enrollment. Estimated state funding was $1,385,017.

o Bayou Meto Elementary School. The Division agreed with replacement of the
1957 main building, but did not agree with replacement of the 9,000 SF 2018
multi-purpose building. The Division approved 54,893 SF with estimated state
funding of $4,163,167.

e Following the Division’s Preliminary Determination, the District had several meetings
and conversations with the Division. In summary, the significantly reduced estimated
state financial participation would not allow the District to satisfy its desegregation
obligation and the Federal Court's directives to construct the two new schools.

11

 
Case 4:82-cv-00866-DPM Document 5735-3 Filed 07/29/21 Page 2 of 3

JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
2021 PRELIMINARY MASTER PLAN -— TAB 6 NARRATIVE

e With no relief from these discussions, the District filed a request for an appeal hearing
with the Academic Facilities Review Board on December 10, 2019.

e The Academic Facilities Review Board met on March 10, 2020, to hear the District's
appeal. Following review of documents and testimony from District and Division staff,
the Review Board upheld the Division’s determination and rejected the District’s appeal.

e The District appealed the Review Board’s determination to the Commission for Arkansas
Public School Academic Facilities and Transportation (Commission) on April 10, 2020.

e The Commission met on June 3, 2020, and heard the District's appeal. Following
review of documents and testimony from District and Division staff, the Commission
upheld the Review Board's determination and rejected the District's appeal. The
Division’s primary arguments were that the state has no responsibility in the District’s
desegregation requirements and the full replacement of the two schools is not a
prudent and resourceful use of state funds.

e The two above-mentioned appeals exhausted all remedies within the state’s Master Plan
and Academic Facilities Partnership Program.

e The Division in an August 24, 2020, Preliminary Written Determination Letter notified
the District that both projects had been approved. The slightly revised approved
suitability amounts for Taylor Elementary School and Bayou Meto Elementary School of
19,652 SF and 55,067 SF, respectively, were still significantly less than full school
replacements.

In summary, the District's estimated costs to replace the Taylor Elementary School and the
Bayou Meto Elementary School and construct new schools to POR standards and the same
standard as the new Bobby G. Lester Elementary School is about $30,500,000. The District
estimates and needs about $11,875,000 state financial participation for these schools.
However, the Division’s failure to agree to full replacement of both schools results in estimated
total state funding of about $5,548,000, about half of the anticipated state funding amount.
This shortfall will likely mean the District can’t satisfy its desegregation obligation in the time
required by Judge Marshall’s September 2018 directive.

Judge Marshall's directive stated the District could not proceed with Phase 2 additions at the
High School or the Middle School until all elementary schools are constructed. Since the
Middle School is nearing the 850 student enrollment of Phase 1, the District includes a Year
Two project for the 2023-2025 project funding cycle in this Preliminary Master Plan. A Phase 2
planned project for the High School is included in the 2029-2031 project funding cycle. More
information on these projects is contained in Tab 14.

Building Fund Balance — The Jacksonville-North Pulaski School District Building Fund balance
on June 30, 2020 was $19,712,783.37. These funds have been planned and are being
managed to provide the district’s local share in combination with Academic Facilities
Partnership Program state financial participation for the five additional new schools in the
district to comply with Federal Judge Price Marshall's directive to replace all schools in the
district. Total estimated cost for all five schools is over $160 million. The five schools are —

12
Case 4:82-cv-00866-DPM Document 5735-3 Filed 07/29/21 Page 3 of 3

JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
2021 PRELIMINARY MASTER PLAN — TAB 6 NARRATIVE

Jacksonville High School - #1718-6004-001 (construction complete)
Jacksonville Middle School - #1920-6004-002 (under construction)
Jacksonville Elementary School - #2021-6004-001 (under construction)
New Taylor Elementary School - #2223-6004-001
e New Bayou Meto Elementary School - #2223-6004-002
After completion and fiscal closeout of the Jacksonville High School, the costs for the
remaining four schools is estimated to be about $85 million, with district funding requirements
of at least about $60 million.

JNPSD Building Fund balances derive primarily from the community approved 7.6 mill increase
in debt service in February 2016 and a JNPSD voters approved bond restructuring and millage
extension in May 2019. The calculation on the numbers of years needed for the millage
extension was based on the understanding that JNPSD would receive enough state share of
partnership funds for replacement of the last two elementary schools (Taylor and Bayou
Meto). Moreover, Judge Marshall's order specifically states that the State of Arkansas must
contribute substantial funding toward the replacement of schools. Therefore, replacement
funding is essential in completing the facilities master plan which was approved by the federal
court. If the Division does not provide replacement funding, then JNPSD will not be able to
complete the facilities master plan as presented to the federal court.

13
